Citation Nr: 1135762	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pelvic floor disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for irritable bowel syndrome.  

3.  Entitlement to a compensable rating for intestinal polyps, status post polypectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to April 1981 and from May 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals additional development is necessary before a decision on the merits of the claims can be reached.  

The Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, in October 2007 at which time she indicated that she desired a hearing before the Board.  A statement from the Veteran dated in November 2010 indicates that she still desires a travel board hearing and the Veteran's representative reiterated the Veteran's request in a September 2011 statement.  There is no indication that a hearing has been scheduled.  Consequently, the Board must remand the Veteran's case so that she can be scheduled for a hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before a member of the Board.  Provide the Veteran and her representative with notice of the hearing.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


